Citation Nr: 0420113	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach ulcer.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He was interned as a prisoner of war from October 1943 
to April 1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that denied reopening the 
veteran's claim for service connection for stomach ulcers on 
the basis of new and material evidence and further denied an 
increased rating for the veteran's PTSD, then characterized 
as psychoneurosis, with anxiety state.  The veteran filed a 
notice of disagreement in September 2001.  In September 2002, 
the RO assigned a 30 percent evaluation for the veteran's 
PTSD, effective since May 17, 2000.  Later that month the RO 
issued a statement of the case.  The RO received the 
veteran's substantive appeal in October 2002.  

On the veteran's VA Form 9, Substantive Appeal, the veteran 
requested a hearing before a Veterans Law Judge.  However, in 
December 2003, the veteran filed a written notice withdrawing 
his request for a hearing.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
stomach ulcers is being REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDING OF FACT

The veteran's PTSD has been manifested primarily by 
depression, intrusive thoughts, nightmares and some social 
isolations; these symptoms reflect no more than occupational 
and social impairment with occasional decrease in work 
efficiency.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that was not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

As it pertains to the duties to notify under the VCAA, by way 
of the July 2001 rating decision, the September 2002 
Statement of the Case, and the December 2003 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic laws and regulations governing 
the claim and the bases for the disability rating assigned.  
Moreover, the Board finds that they have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of April 
2001) and have been afforded opportunities to submit such 
information and evidence.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected PTSD in May 2000.  
In an April 2001 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  The veteran was 
advised to identify evidence showing a current mental 
disability.  He was told that he could submit his own 
statements or statements from others describing his mental 
disability symptoms.  In addition, the veteran was informed 
of the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  The September 2002 Statement of The Case 
advised the veteran of the evidence it had received in 
connection with the claim.  For the above reasons, the Board 
finds that the RO's notice in April 2001 substantially 
complied with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The Board also finds that all necessary development has been 
accomplished.  The veteran did not identify any medical 
treatment for his PTSD.  Moreover, during VA examinations, he 
stated that he did not receive medical treatment for his 
psychiatric disability.  The veteran was afforded VA 
examinations in June 2000 and April 2003.  Subsequent to the 
April 2003 VA examination, the veteran commenced receiving VA 
outpatient mental health counseling.  Those counseling 
records are of record.  The veteran submitted statements with 
respect to the nature of his prisoner of war experiences.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

Service connection for psychoneurosis, anxiety state was 
granted by a June 1946 rating decision.  A 10 percent 
evaluation was assigned.  

In May 2000, the veteran claimed entitlement to an increased 
rating for his service-connected psychiatric disability.  He 
was afforded a VA Mental Disorders examination in June 2000.  
The examiner noted the veteran's history of being shot down 
while flying over Germany during World War II and being held 
as a prisoner of war for over a year.  The veteran noted that 
he had symptoms of anxiety and insomnia since 1945.  
Currently, the veteran complained that he was restless, had 
frequent nightmares of the war, was increasingly more 
startled and was preoccupied with thoughts of the war.  He 
reported that he was not very social and had no friends 
outside of his family members.  

The veteran did not receive any psychiatric treatment or 
psychotropic medications for his PTSD.  He had a Bachelor of 
Science degree in Engineering and had worked as a civil 
engineer until retirement in 1983.  

Upon mental status examination, the veteran was alert and 
showed no signs or symptoms of psychosis.  Conversation was 
relevant, coherent and goal-directed.  His insight and 
judgment were unimpaired.  His memory and intellect were 
reasonably well intact for an individual of his age, although 
he did acknowledge some difficulty with occasional gaps in 
short-term memory.  His affect showed significant depression.  
He was quite anxious during the interview.  The overall 
clinical impression was post-traumatic stress disorder of 
moderate intensity.  The examiner noted that his symptoms had 
increased in severity since a prior examination in 1991.  A 
Global Assessment of Functioning score of 55 was assigned.  

By rating decision in September 2002, the RO recharacterized 
the veteran's psychoneurosis, anxiety state as PTSD and 
assigned a 30 percent evaluation, effective since May 17, 
2000.  

The veteran reported to another VA mental disorders 
examination in April 2003.  Therein, the veteran reported his 
history of being a prisoner of war for 16 months.  He 
reported that he was held at Stalug Luft 3 and Stalag 7A and 
witnessed numerous traumatic events during his captivity.  He 
reported no current psychiatric treatment.  He reported that 
he was a loner, but had three supportive friends and family 
contacts.  He described intrusive thoughts and recollections 
about his wartime experiences.  He also endorsed significant 
avoidance symptoms in regard to a feeling of detachment and 
estrangement from others.  He minimally met the criteria for 
avoidance.  Upon mental status examination, the veteran 
appeared depressed.  There was no psychomotor agitation or 
excessive guilt, but he did express a lowered self-esteem.  
He had no plans to harm himself or others.  The veteran 
showed little range of affect.  Thought processes were clear 
and thought content was free of obsessions, compulsions, 
delusions or hallucinations.  There were no psychotic 
symptoms or evidence of any major concentration or memory 
disturbances.  Judgment and insight were good.  The examiner 
noted that some of the depressive symptoms were due to the 
recent death of the veteran's wife.  The diagnosis was PTSD 
and major depressive disorder, mild to moderate in severity.  
The GAF score was 50-60.  

The examiner commented that if the depressive symptoms were 
taken out, his GAF score would be in the range of 65-75.  He 
noted that the depressive disorder appeared to be secondary 
to the loss of his wife and was not thought to be related to 
his service-connected psychiatric disability.  The veteran 
was encouraged to participate in treatment and counseling.  

The veteran reported to the VA mental health clinic in August 
2003 for an initial assessment.  Therein, the veteran denied 
any active suicidal or homicidal ideation but admitted to 
some passive suicidal ideation without any intent or plan.  
His speech was normal but his mood was depressed.  He 
reported that he maintained social relationships with family 
members but with few others.  He avoided stimuli associated 
with his wartime experiences and endorsed increased arousal 
with an exaggerated startle response.  With respect to his 
mood disorder, he endorsed sad mood, anhedonia, appetite 
disturbance, feelings of worthlessness, and passive suicidal 
ideation.  He reported crying spells.  He denied any sleep 
disturbance, decreased concentration, anergia, or feelings of 
guilt.  The diagnosis was PTSD, and major depressive 
disorder, single episode, mild.  A GAF score of 55 was 
assigned.  The examiner noted that his wife's death 
contributed to his feelings of depression and that the 
veteran would benefit from psychotherapy and group therapy.  

VA outpatient treatment notes reflect that the veteran 
attended group counseling sessions in October 2003.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
The veteran's service-connected PTSD is rated as 30 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under such Diagnostic Code, a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The record shows that the veteran's PTSD has been manifested, 
primarily, by depression, social isolation, nightmares and 
irregular suicidal ideation.  Considering the evidence in 
light of the above referenced criteria, the Board finds that 
these symptoms are reflective of no more than occupational 
and social impairment with occasional decrease in work 
efficiency, for which a 30 percent evaluation is warranted.  

The record does not show treatment for the veteran's PTSD 
until August 2003.  Prior to such time, the veteran sought no 
treatment for his symptoms.  The objective evidence of record 
is limited to the VA examinations in May 2000 and April 2003.  
Such examinations revealed that the veteran showed primary 
symptoms of anxiety and depression.  He also showed some 
social isolation and avoidance of stimuli associated with his 
stressful experiences during World War II.  

However, the record does not reflect that the criteria for at 
least the next higher, 50 percent, evaluation are met.  There 
is no medical evidence establishing, that the veteran has 
experienced at least occupational and social impairment with 
reduced reliability and flexibility due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once weekly, 
difficulty in understanding complex commands; impairment in 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.  Rather upon objective evaluation the 
veteran thought processes were clear and free of compulsions, 
delusions or hallucinations.  Accordingly, the criteria for a 
50 percent evaluation have not been met.  It follows then, 
that on this record, the criteria for any evaluation in 
excess of 50 percent likewise are not met.  

The Board also points out that the GAF score assigned in this 
case is consistent with the 30 percent evaluation assigned.  
According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, GAF scores ranged from 50 to 60 Pursuant to the 
DSM-IV, GAF scores between 51 and 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  This definition is 
consistent with the symptoms the veteran has demonstrated in 
this case.  Moreover, the VA examiners in May 2000 and August 
2003 both noted that the veteran's depression attributed to 
the loss of the veteran's wife contributed to his GAF score 
and that without depression, i.e., taking into consideration 
the symptoms due sole to his service-connected PTSD, the 
assigned GAF score would be higher.  Hence, the assigned GAF 
scores likewise provide no basis for assignment of any higher 
evaluation.  

In light of the foregoing, the Board determines that there is 
no schedular basis for assignment of more than the 30 percent 
rating assigned for PTSD.  Additionally, the Board finds that 
there is no showing that the veteran's PTSD has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 30 percent 
rating assigned adequately compensates the veteran for the 
severity of his PTSD.  Hence, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the veteran's claim for an evaluation in excess of 30 percent 
for service-connected PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An evaluation greater than 30 percent for post-traumatic 
stress disorder is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
stomach ulcers must be remanded for further action.

As a preliminary matter, during the course of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claim because it is pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include new notification 
provisions.  As part of the notice, VA must specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003).  

A longitudinal review of the claims file reveals that service 
connection for stomach ulcers was denied by an August 1991 RO 
decision.  The veteran was notified of the decision in 
October 1991 but did not initiate an appeal.  Accordingly, 
such decision is final and may not be reopened but for 
following the receipt of new and material evidence.  
38 U.S.C.A. § 7105.  In May 2000, the veteran filed a claim 
for service connection for a stomach condition.  In this 
matter, the veteran was issued a letter in April 2001, 
however such pertained to the pertinent provisions of claims 
for service connection and did not advise the veteran of the 
pertinent criteria for reopening final claims.  As such, the 
veteran has not been issued any sort of notification of the 
VCAA and the effect it had on his claim.  Thus, the Board 
finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions.  
Accordingly, this case must be remanded. 

Additionally, the RO must give the appellant another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal.  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  After providing the 
required notice-to include soliciting authorization to 
enable the RO to obtain outstanding records from specific 
medical care providers identified in the record-the RO 
should obtain any additional evidence for which the appellant 
provides sufficient information, and, if necessary, 
authorization.   

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

In view of the above, this matter is REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should send the appellant and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should advise the appellant of the 
criteria necessary to reopen claims, as 
was then in effect as of the date of his 
claim in May 2000.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claim.  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim for service connection for stomach 
ulcers on the basis of new and material 
evidence.  

4.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and his 
representative an appropriate 
Supplemental Statement of the Case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



